Citation Nr: 0430894	
Decision Date: 11/19/04    Archive Date: 11/29/04

DOCKET NO.  03-15 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
service-connected traumatic arthritis of the right shoulder, 
with limitation of motion.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Veteran represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran had active service from July 1954 to March 1958. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  The Board remanded this matter in March 2004 for 
further development and compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA).  The case now returns to the 
Board for appellate review. 


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all evidence necessary for an equitable disposition 
of the claims decided herein.

2.  The veteran's right shoulder disability is manifested by 
severe osteoarthritis and limited motion of flexion to 40 
degrees, extension to 30 degrees, internal rotation to 60 
degrees, external rotation to 70 degrees, abduction to 40 
degrees, and adduction to 30 degrees, all further limited by 
pain and stiffness, and, without symptomatic scarring.

3.  The veteran's only service-connected disability is 
traumatic arthritis of the right shoulder, with limitation of 
motion, evaluated as 40 percent disabling.  

4.  The veteran is not unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 40 
percent for traumatic arthritis of the right shoulder, with 
limitation of motion, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5010-
5201 (2004).

2.  The criteria for entitlement to a TDIU rating have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted 
November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004)).  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004) (Pelegrini II).  In Pelegrini II, at 
121, the Court held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," under 
38 C.F.R. § 3.159(b).  

The veteran filed his claim for an increased evaluation for 
his right shoulder disability in March 2001 and his claim for 
a TDIU rating in March 2002.  The Board observes that the 
letter provided in November 2001, regarding the veteran's 
increased rating claim, did not fully comply with the notice 
provisions of the VCAA.  As such, the Board remanded for 
additional notification in March 2004.  Thereafter, the 
veteran was provided with remedial VCAA notice.  In Pelegrini 
II, the Court clarified that where notice was not mandated at 
the time of the initial RO decision it was not error to 
provide remedial notice after such initial decision.  See id. 
at 120-123.  The Court set out that the claimant need only be 
provided VCAA notice and an appropriate amount of time to 
respond, followed by proper subsequent VA process.  See 
Pelegrini II at 120-123; see also 38 C.F.R. § 20.1102 (2004) 
(harmless error); Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996).  In this case, after 
VCAA notice was provided in March 2004, the veteran's claims 
were readjudicated in July 2004, and a supplemental statement 
of the case was provided to the veteran.  Thus, the veteran 
had more than three months to respond to the VCAA notice 
before the RO re-adjudicated the claim.  The Board also 
observes that the content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), as is further discussed herein below.

Pertinent to the veteran's increased rating claim, a November 
2001 letter advised the veteran that the RO had requested the 
VA Chicago Health Care System at Westside to schedule an 
examination for him.  He was informed that when entitlement 
or continued entitlement to a VA benefit cannot be 
established or confirmed without a current VA examination or 
reexamination, it is necessary for the veteran to appear for 
the scheduled examination.  

Regarding the veteran's claim for a TDIU rating, a May 2002 
letter advised him that in order to establish entitlement to 
a TDIU rating, the evidence must show that he is unable to 
secure and follow a substantially gainful occupation solely 
due to his service-connected disability(ies).  The letter 
informed the veteran that such can be shown by medical 
evidence or other evidence demonstrating that his service-
connected condition(s) prevented him from working.  The 
veteran was advised that the RO would obtain any VA medical 
records or other medical treatment records he identified.  He 
was also told to submit his own statements, or those from 
other people, such as former and potential employers, 
describing how his service-connected disability(ies) 
prevented him from working.  The veteran was specifically 
informed that he should have the LSG Lufthansa Service Sky 
Chefs complete VA Form 21-4192, Request for Employment 
Information in Connection with Claim for Benefits.  The 
letter indicated that the veteran should provide information 
regarding any additional treatment or evidence he had not 
previously identified, to include providing an Authorization 
and Consent to Release Information to VA form (release form) 
for any additional treatment reported.  The veteran was also 
informed what evidence and information VA would be obtaining.  
The letter explained that VA would make reasonable efforts to 
help him get evidence such as medical records or other 
records from Federal agencies, but that he was responsible 
for providing sufficient information to VA to identify the 
custodian of any records, to include filling out a release 
form.  The RO also indicated that it was still the veteran's 
responsibility to support his claim with appropriate 
evidence.  He was further advised that the RO was requesting 
a medical examination as well as treatment records from the 
North Chicago VA Medical Center and medical records from the 
Social Security Administration (SSA).  

The Board further notes that the January 2002 and March 2003 
rating decisions advised the veteran that he was not entitled 
to a rating in excess of 40 percent for his service-connected 
right shoulder disability because the evidence failed to show 
the existence of fibrous union of the humerus or unfavorable 
ankylosis of the scapulohumeral articulation.  The September 
2002 rating decision informed the veteran that he was not 
entitled to a TDIU rating as his service-connected right 
shoulder disability is not severe enough to prevent 
employment.  The rating decisions listed the evidence 
considered in denying the veteran's claims.  The March 2003 
and May 2003 statements of the case and the July 2004 
supplemental statement of the case informed the veteran of 
adjudicative actions taken, the evidence the RO had 
considered in denying the claims, and the evidence the 
veteran still needed to submit to substantiate his claims.  
The March 2003 statement of the case also advised the veteran 
of the regulations governing entitlement to a TDIU rating, 
with reference to the relevant VCAA cites in the United 
States Code.  The May 2003 statement of the case informed the 
veteran of the rating criteria pertinent to shoulder 
disabilities, with reference to the relevant VCAA cites in 
the United States Code.
 
Furthermore, in March 2004, pertinent to both claims on 
appeal, the RO sent the veteran a letter explaining his role 
in the claims process and asking him to submit certain 
information.  In accordance with the requirements of the 
VCAA, that letter informed the veteran what evidence and 
information VA would be obtaining.  The veteran was requested 
to submit any pertinent evidence in his possession, to 
include records from any past employer, such as the LSG 
Lufthansa Service Sky Chefs and American Airlines, and any 
medical and/or employment evidence that supports his 
assertion that his service-connected right shoulder 
disability renders him unemployable or is of a severity to 
warrant a higher rating.  The RO also requested that the 
veteran clarify whether he is in receipt of SSA disability or 
retirement benefits.  The veteran was again requested to 
identify any outstanding VA or private medical records.  He 
was further advised of the evidence received by the RO.  
Regarding the veteran's TDIU rating claim, he was informed 
that the evidence must show that his service-connected 
condition caused him to become unemployable.  Pertinent to 
his increased rating claim, the veteran was advised that the 
evidence must show that his service-connected disability has 
gotten worse. 

The veteran was also afforded opportunity to submit 
additional evidence and argument in support of his claims.  
Specifically, the veteran was offered an opportunity to 
present testimony in support of his claims at a Board 
hearing, but he chose not to request such a hearing.  
Therefore, the Board concludes that the veteran has been 
afforded appropriate notice under the VCAA.  

B.  Duty to Assist

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  38 
U.S.C.A.§ 5103A (a), (b) and (c).  The relevant medical 
evidence contained in the claims file includes treatment 
records from the North Chicago VA Medical Center, dated 
September 2001 to January 2003.  The Board observes that the 
RO requested records from SSA.  In May 2002, SSA responded 
that the veteran's folder did not contain any disability 
development or medical records.  The Board again notes that 
the veteran was requested by letter in March 2004 to submit 
any pertinent evidence in his possession, to include records 
from any past employer, such as the LSG Lufthansa Service Sky 
Chefs and American Airlines.  The veteran has not identified 
other outstanding records that he wants VA to obtain or that 
he feels are relevant to his claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claim.  See 
38 C.F.R. § 3.159(c)(4)(i).  In this case, the veteran was 
afforded VA examinations in December 2001, May 2002, and June 
2004.  The Board notes that such were conducted by physicians 
who considered factors relevant to the veteran's claims and 
the examination reports contain findings pertinent to the 
veteran's right shoulder disability, as well as the impact of 
such disability on his employment.  The veteran has not 
submitted medical evidence that suggests a change in the 
nature or severity of his service-connected right shoulder 
disability since June 2004.  Nor has he otherwise shown that 
the VA examinations are inadequate for rating purposes.  
Based on these facts, the Board concludes that the medical 
evidence of record is sufficient to evaluate the claim and 
further examination is not necessary. 

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc) (observing that "the 
VCAA is a reason to remand many, many claims, but it is not 
an excuse to remand all claims."); Reyes v. Brown, 7 Vet. 
App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (both observing circumstances as to when a remand 
would not result in any significant benefit to the claimant); 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding 
that when the Board addresses in its decision a question that 
has not been addressed by the RO, it must consider whether 
the appellant has been given adequate notice to respond and, 
if not, whether he has been prejudiced thereby).  

Therefore, the Board is satisfied that the RO has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations and the record is ready for 
appellate review.

II.  Factual Background

The veteran contends that his service-connected right 
shoulder disability has increased in severity and, as such, 
he is entitled to a rating in excess of 40 percent.  He 
specifically states that right shoulder pain has increased 
and that he has lost additional motion of his shoulder.  The 
veteran claims that it is difficult to do simple activities 
of daily living and that he is unable to do any type of work 
due to his service-connected right shoulder disability.

The relevant evidence of record includes treatment records 
from the North Chicago VA Medical Center, dated September 
2001 to January 2003, as well as December 2001, May 2002, to 
include an Industrial Survey examination, and June 2004 VA 
examination reports.  

Treatment records from the North Chicago VA Medical Center 
reflect a December 2001 notation that the only positive 
physical finding was the veteran's right shoulder, which was 
tender to palpation with somewhat limited range of motion, in 
terms of abduction.  

The December 2001 VA examination reveals complaints of 
shoulder pain.  By way of history, it was noted that the 
veteran had an operation on his right shoulder in 1957.  He 
had an arthroscopy and a sub-deltoid bursa was excised.  The 
veteran stated that, up until three years previously, he 
worked in a catering kitchen.  He indicated that he was 
unable to work the past three years because of pain and 
limited motion of the right shoulder.  Upon physical 
examination, a nine-inch curved right anterior shoulder scar 
was observed.  There was marked atrophy of the muscles over 
the right scapula that controls that motion of the right 
shoulder.  There was moderate atrophy of the deltoid and 
diffuse tenderness over the entire right shoulder.  It was 
observed that the veteran's right shoulder would only flex 
and abduct from 0 degrees to 90 degrees.  There was no 
external rotation and 45 degrees of internal rotation.  These 
motions were without pain, but with moderate weakness.  There 
was marked pain with any resisted motion of the right 
shoulder.  An X-ray of the right shoulder revealed a 
deformity of the distal clavicle.  There was severe traumatic 
arthritis on the glenohumeral joint with subluxation of the 
humeral head dorsally and it was strictly pressing on the 
acromion process.  Sclerosis of the joint was noted.  There 
was marked lack of endurance and no lack of coordination 
observed.  The examiner's final diagnosis was status 
following injury to the right shoulder with marked traumatic 
arthritis and marked restriction of motion.  The veteran's 
right shoulder function was basically minimal and any 
resisted motion, such as lifting, etc., caused significant 
pain.  

The May 2002 VA examination reflects a brief history of the 
veteran's right shoulder disability.  It was noted that, 
after discharge from military service, the veteran worked as 
an assistant in a liquor store and then as a cook's assistant 
until 1999, when he retired.  He expressed interest in 
working again, but reported that his shoulder limited his 
ability to do certain activities at work.  Over time, the 
veteran, reported continuously worsening right shoulder pain 
such that it was currently constant in nature and increased 
with attempting to lift his right arm over his head.  It was 
noted that the veteran was able to do basic activities of 
daily living and currently used no support devices, such as a 
cane, crutches, a walker, or brace.  It was observed that the 
veteran was right-handed.  

Upon physical examination, a 21 centimeter curvilinear scar 
on the veteran's right shoulder anteriorly that extended into 
his right axillae was observed.  It was clean, dry, and 
intact without erythema or tenderness to palpation.  The 
veteran had a moderate right shoulder deltoid atrophy by 
comparison to the left shoulder.  He also had moderate 
tenderness to deep palpation of the anterior aspect of the 
right shoulder.  On the right upper extremity, the veteran 
had 4-/5 hand grasp and 4-/5 biceps and triceps strength.  
The examiner was unable to assess deltoid strength because 
the veteran was unable to lift his right arm to fully assess 
deltoid strength.  Regarding range of motion, the veteran had 
forward flexion of 50 degrees, further limited by pain at 50 
degrees.  He had extension of 35 degrees, further limited by 
pain at 35 degrees.  He had internal rotation of 75 degrees, 
further limited by pain at 75 degrees.  The veteran had 
external rotation of 85 degrees, further limited by pain at 
85 degrees.  He had abduction of 45 degrees, further limited 
by pain to 45 degrees, and adduction of 40 degrees, further 
limited by pain at 40 degrees.

The examiner diagnosed inflamed right subdeltoid bursa, post-
excision, with chronic bursitis of the subdeltoid bursa and 
calcified peri-tendinitis, with significantly limited range 
of motion involving the right shoulder.  X-rays showed a 
narrowed right acromioclavicular joint space.  The examiner 
opined that, even though the veteran could not perform work 
requiring heavy lifting more than 20 pounds above his head, 
he could perform desk-type work, and, as such, the veteran 
was not unemployable. 

A May 2002 Industrial Survey VA examination revealed that the 
veteran reported that his right shoulder had increasingly 
limited his ability to function in everyday living, such as 
only being able to lift his shoulder to his chest.  It was 
noted that, following discharge, the veteran worked in retail 
and then for many years in catering for American Airlines, 
until retirement in 1999.  Socially, the veteran reported 
that he was married and had one grown child.  He stated that 
he sees and visits friends and relatives and is an active 
member of Disabled American Veterans.  He also reported that 
he had much unstructured time and was not busy enough.  The 
examiner indicated that the veteran was alert and oriented 
times three and his speech was coherent, but his responses 
were limited in content.  His memory and concentration were 
intact and he was cooperative.  The examiner stated that the 
veteran's shoulder condition had worsened to the point where 
it was affecting his daily functioning, i.e. difficulty in 
dressing himself.  It was not clear if such condition would 
deteriorate in the future.  

The June 2004 VA examination reveals complaints of pain and 
limited motion of the veteran's right shoulder.  It was noted 
that the veteran was right-hand dominant and currently 
retired.  The veteran stated that he had difficulty with 
daily activities, such as dressing, as it takes longer, and 
lifting items, such as a gallon of milk, with his right 
shoulder.  The veteran indicated that he had no real 
significant flare-ups, except for when he tried to do over-
the-head-type activities.  He had no instability of the right 
shoulder.  The veteran had no significant neurological or 
atrophy associated with his right shoulder disability.  

Upon physical examination, it was observed that the veteran 
had an 18 centimeter by 1 millimeter incision along the 
anterior aspect of the right shoulder that was nontender, 
nonadherent, and nonerythematous.  The scar did not limit 
motion.  Upon inspection of the right shoulder, the examiner 
observed no evidence of any significant muscle atrophy or 
significant disuse.  It was noted that the veteran may have 
some slight atrophy of the trapezius of the right shoulder 
when compared to the left.  With repetitive type activities 
of the right shoulder, the veteran was able to reproduce a 
significant amount of discomfort.  The veteran's active and 
passive ranges of motion were noted to be similar secondary 
to his significant osteoarthritic changes.  The veteran had 
forward flexion to 40 degrees, further limited by pain and 
stiffness at 40 degrees.  He had extension to 30 degrees, 
further limited by pain and stiffness at 30 degrees.  The 
veteran had internal rotation to 60 degrees, further limited 
by pain and stiffness at 60 degrees.  He had external 
rotation to 70 degrees, further limited by pain and stiffness 
at 70 degrees.  The veteran had abduction only to 40 degrees, 
further limited by pain and stiffness at 40 degrees.  He had 
adduction only to 30 degrees, further limited by pain and 
stiffness at 30 degrees.  The examiner indicated there was no 
limitation due to weakness, fatigability, incoordination, or 
flare-ups.  The veteran's ranges of motion during passive, 
active, and repetitive movements were the same.  He had no 
incapacitating episodes.  

Upon examination of the veteran's musculature, he had intact 
deltoid muscle, but the resist of muscle strengthening caused 
him a significant amount of discomfort.  The examiner 
observed the veteran dressing and undressing himself.  It was 
noted that it took the veteran quite a bit of time to do so, 
but he was capable of doing it on his own.  The examiner 
stated that the veteran's right upper extremity was otherwise 
neurovascularly intact and there appeared to be no associated 
neurological impairment.  

The examiner's impression was severe osteoarthritis of the 
right shoulder.  X-ray examination of the right shoulder 
revealed severe osteoarthritic changes of the veteran's 
glenohumeral joint as well as his "EC" joint.  The examiner 
stated, in summary, that the veteran was 70 years old with a 
history of significant right shoulder osteoarthritic changes.  
The examiner indicated that the veteran had significant loss 
of motion, but no neurological defects.  It was noted that 
any type of overhead activities would be extremely difficult 
for the veteran to perform and any lifting of more than 10 
pounds to the right upper extremity would be near impossible 
for the veteran.  The examiner observed that the only type of 
gainful employment that the veteran could perform would be a 
desk job where he would do either visual inspections or 
paperwork-type activities.  

III.  Right Shoulder Disability 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2004).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2004).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2004).  Pyramiding, the evaluation of the 
same disability, or the same manifestation of a disability, 
under different diagnostic codes, is to be avoided when 
rating a veteran's service-connected disabilities.  38 C.F.R. 
§ 4.14 (2004).  It is possible for a veteran to have separate 
and distinct manifestations from the same injury which would 
permit rating under several diagnostic codes, however, the 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  
38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma that is substantiated by X-ray findings is rated 
under the rating criteria for degenerative arthritis.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, 
however, the limitation of motion of the specific joint(s) 
involved is noncompensable under the appropriate diagnostic 
code(s), a 10 percent rating is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
38 C.F.R. § 4.69 (2004).

Under Diagnostic Code 5200, intermediate, between favorable 
and unfavorable, ankylosis of scapulohumeral articulation of 
the major/dominant shoulder warrants a 40 percent rating.  
Unfavorable ankylosis of scapulohumeral articulation with 
abduction limited to 35 degrees from the side of the 
major/dominant shoulder warrants a 50 percent rating.  The 
Note to Diagnostic Code 5200 states that the scapula and 
humerus move as one piece. 

Under Diagnostic Code 5201, limitation of motion of the 
dominant/major arm to 25 degrees from the side warrants a 40 
percent rating.

Under Diagnostic Code 5202, malunion of the humerus with 
moderate deformity of the dominant/major arm warrants a 20 
percent rating and malunion of the humerus with marked 
deformity of the dominant/major arm warrants a 30 percent 
evaluation.  Recurrent dislocation of the dominant/major 
humerus at the scapulohumeral joint warrants wither a 20 
percent or 30 percent evaluation, based on the frequency of 
episodes and guarding of arm movements.  Fibrous union of the 
humerus of the dominant/major arm warrants a 50 percent 
rating.  Nonunion (false flail joint) of the humerus of the 
dominant/major arm warrants a 60 percent rating.  Loss of 
head (flail shoulder) of the dominant/major arm warrants an 
80 percent rating.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2004) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  The Board is of the opinion 
that this case presents no evidentiary considerations that 
would warrant an exposition of remote clinical histories and 
findings pertaining to this disability.  Furthermore, in an 
increased rating case the present disability level is the 
primary concern and past medical reports do not take 
precedence over current findings.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  

The veteran's right shoulder disability is currently 
evaluated as 40 percent disabling, pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5010-5201.  (38 C.F.R. § 4.27 provides 
that hyphenated diagnostic codes are used when a rating under 
one diagnostic code requires use of an additional diagnostic 
code to identify the basis for the evaluation assigned).  

As indicated previously, traumatic arthritis under Diagnostic 
Code 5010 is rated under Diagnostic Code 5003, pertinent to 
degenerative arthritis established by X-ray findings.  
Diagnostic Code 5003 provides for a rating on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint(s) involved.  As such, the veteran's 
traumatic arthritis of the right shoulder has been rated 
under Diagnostic Code 5201.  Under Diagnostic Code 5201, the 
maximum assignable rating is 40 percent, which contemplates 
limitation of motion of the dominant/major arm to 25 degrees 
from the side.  As provided by the numerous VA examinations, 
the veteran is right-handed and as such, is entitled to an 
evaluation pertinent to dominant/major handedness.  As 
demonstrated by the most recent VA examination, in June 2004, 
the veteran has limited motion of the shoulder, to include 
abduction to 40 degrees, which was further noted to be 
limited by pain and stiffness at 40 degrees.  In May 2002, 
abduction was limited to 45 degrees.  At the veteran's 
December 2001 VA examination, it was also observed that the 
veteran's ranges of motion were with moderate weakness and 
marked pain with any resisted motion of the right shoulder.  
The Board further notes that the December 2001 VA examination 
showed marked atrophy of the muscles over the right scapula 
and moderate atrophy of the deltoid.  In May 2002, it was 
observed that the veteran had a moderate deltoid atrophy, 
and, in June 2004, the examiner noted slight atrophy of the 
trapezius.  However, the June 2004 examiner also observed no 
evidence of any significant muscle atrophy or significant 
disuse.  The Board finds that the slight atrophy of the 
veteran's shoulder muscles, as well as the pain, stiffness, 
and weakness on motion, are contemplated by the 40 percent 
evaluation assigned under Diagnostic Code 5201.  See DeLuca, 
supra.  Furthermore, the veteran is not entitled to a higher 
evaluation based on such criteria as the holding in DeLuca 
does not apply where the maximum schedular rating for 
limitation of motion is in effect for the joint in question. 

The Board notes that Diagnostic Code 5200 pertains to 
ankylosis of scapulohumeral articulation.  As indicated in 
the preceding paragraph, the veteran had range of motion, 
albeit limited, at the December 2001, May 2002, and June 2004 
VA examinations.  Therefore, as the medical evidence of 
record demonstrates that the veteran is capable of range of 
motion, Diagnostic Code 5200 is not for application.  

Likewise, Diagnostic Code 5202, pertinent to other impairment 
of the humerus, is inapplicable.  There is no medical 
evidence of record indicating malunion of the humerus, 
recurrent dislocation of the humerus at the scapulohumeral 
joint, fibrous union of the humerus, nonunion of the humerus, 
or loss of head of the humerus.    

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2004), as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  However, the Board finds no basis upon 
which to assign a higher disability evaluation.  In this 
regard, the Board notes that the veteran has a scar on his 
right shoulder, residual to the removal of a sub-deltoid 
bursa.  The veteran's right shoulder scar was, however, 
asymptomatic at the time of the May 2002 and June 2004 VA 
examinations, and of a size not warranting assignment of a 
compensable rating under VA's governing regulations.  For 
assignment of a separate compensable evaluation for a scar VA 
regulations require evidence of scarring that is poorly 
nourished with repeated ulceration or tender and painful on 
objective demonstration (38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804); or, scarring that is deep and causing 
limited motion in an area exceeding six square inches, or 
covering an area of 144 square inches or greater even where 
superficial and without resulting motion limitation (67 Fed. 
Reg. 49,596 (July 31, 2002), to be codified at 38 C.F.R. § 
4.118, Diagnostic Codes 7801, 7802); see also corrections at 
67 Fed. Reg. 58,448 (September 16, 2002)).  Furthermore, 
there is no evidence in the record documenting even 
subjective complaints regarding the veteran's right shoulder 
surgical scar so as to suggest entitlement to higher or 
separate ratings based on scarring.  

Additionally, the Board observes that the June 2004 VA 
examiner stated that the veteran's right upper extremity was 
neurovascularly intact and there appeared to be no associated 
neurological impairment.  A review of the record, to include 
the medical evidence and the veteran's own statements, 
otherwise fails to reveal any additional functional 
impairment associated with the veteran's right shoulder 
disability to warrant consideration of alternate rating 
codes.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation of his right shoulder disability.  Therefore, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7.

The Board has also considered whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2004).  In this case, the veteran 
stated that he is unable to work due to his right shoulder 
pain and limitation of motion.  However, the May 2002 
examiner stated that, even though the veteran could not 
perform work requiring heavy lifting of more than 20 pounds 
above his head, he could perform desk-type work, and, as 
such, the veteran was not unemployable.  Additionally, the 
June 2004 examiner noted that the only type of gainful 
employment that the veteran could perform would be a desk job 
where he would do either visual inspections or paperwork-type 
activities.  There is no indication that the veteran has been 
hospitalized for such disability.  As such, the current 
medical evidence of record shows that any objective 
manifestations of the veteran's right shoulder disability are 
exactly those contemplated by the schedular criteria and 
considered in the 40 percent rating assignment.  In sum, 
there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned evaluation.  Therefore, 
the Board has determined that referral of this case for 
extra-schedular consideration is not in order.

IV.  TDIU Rating

The veteran claims that his service-connected right shoulder 
disability renders him unemployable.  A total disability 
evaluation may be assigned where the schedular evaluation is 
less than total, when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disabilities, provided that, if there is 
only one  such disability, this disability shall be ratable 
at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a) (2004).

If a claimant does not meet the aforementioned criteria, a 
total disability evaluation may still be assigned, but on a 
different basis.  It is the established policy of VA that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  Therefore, at 
the RO level, rating boards are to submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration, all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in 38 C.F.R. § 
4.16(a).  The rating board is to include in its submission a  
full statement as to the veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment and factors having a bearing on the issue.  38 
C.F.R. § 4.16(b) (2004).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
discussed the meaning of "substantially gainful 
employment."  In this context, it noted the following 
standard announced by the United States Court of Appeals in 
Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be 
a total 'basket case' before the courts 
find that there is an inability to engage 
in substantial gainful activity.  The 
question must be looked at in a practical 
manner, and mere theoretical ability to 
engage in substantial gainful employment 
is not a sufficient basis to deny 
benefits. The test is whether a 
particular job is realistically within 
the physical and mental capabilities of 
the claimant.

Id.

In this case, the veteran has only one service connected 
disability, namely traumatic arthritis of the right shoulder, 
with limitation of motion, evaluated as 40 percent disabling.  
Thus, his combined disability evaluation, under 38 C.F.R. 
§ 4.25, is currently 40 percent and he fails to meet the 
percentage standards set forth in 38 C.F.R. § 4.16(a).  

As indicated in the prior section, the veteran is not 
entitled to a rating in excess of 40 percent for his right 
shoulder disability.  See 38 C.F.R. §4.71a, Diagnostic Code 
5010-5201 (2004).  Therefore, the veteran's service-connected 
disability is correctly evaluated for purposes of determining 
whether unemployability exists.  

Given this fact, at the RO level, the rating board determined 
whether the veteran's case should be submitted to the 
Director, Compensation and Pension Service, for extra-
schedular consideration.  The RO concluded that the veteran 
was not unemployable by reason of his service-connected 
disability and that such submission was not warranted.  After 
review of the relevant evidence, further discussed herein 
below, the Board agrees.

According to the veteran's Applications for Increased 
Compensation Based on Unemployability received in March 2002, 
he indicated that his right shoulder disability precluded him 
from securing or following any substantially gainful 
occupation.  On his application, the veteran reported that he 
completed high school and did not receive additional 
education or training.  He also stated that he last worked 
for LSG Lufthansa Service Sky Chefs as a food preparer from 
1989 to 1999.  The veteran indicated that he did not leave 
his last job because of his disability and that he had not 
tried to obtain employment since he became too disabled to 
work.  It was also noted at his May 2002 Industrial Survey VA 
examination that, following discharge, the veteran worked in 
retail and then for many years in catering for American 
Airlines, until retirement in 1999. 

As indicated previously, the medical evidence of record 
reflects that any type of overhead activities would be 
extremely difficult for the veteran to perform and any 
lifting of more than 10 pounds to the right upper extremity 
would be near impossible for the veteran.  The range of 
motion of the veteran's right shoulder is severely limited 
and as such, he is in receipt of a 40 percent disability 
evaluation.  However, the Board finds that the preponderance 
of the evidence is against his claim for a TDIU rating.  
Specifically, the May 2002 examiner stated that, even though 
the veteran could not perform work requiring heavy lifting of 
more than 20 pounds above his head, he could perform desk-
type work, and, as such, the veteran was not unemployable.  
Additionally, the June 2004 examiner noted that the only type 
of gainful employment that the veteran could perform would be 
a desk job where he would do either visual inspections or 
paperwork-type activities.  The Board observes that in a 
March 2004 letter, the RO requested that the veteran provide 
records from any past employer, such as the LSG Lufthansa 
Service Sky Chefs and American Airlines.  However, to date, 
no response has been received from the veteran.  As such, the 
competent evidence of record suggests that the veteran would 
be able to secure or follow a substantially gainful 
occupation that does not require heavy, or overhead, lifting.  
Therefore, his right shoulder disability does not render him 
unemployable. 

Based on the foregoing, the Board concludes that the criteria 
for TDIU have not been met.  The evidence is not in relative 
equipoise so as to afford the veteran the benefit of the 
doubt; rather, the preponderance of the evidence is against 
the claim and entitlement to a TDIU is not established.


ORDER

An evaluation in excess of 40 percent for service-connected 
traumatic arthritis of the right shoulder, with limitation of 
motion, is denied.

Entitlement to a TDIU rating is denied. 



	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



